DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, and 15-16 of U.S. Patent No. 10,978,808. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the Patent does not explicitly claims “a spherical reflector” and the clause “configure to receive or emit electromagnetic waves reflected off the spherical reflective surface”, it is implied that the “balloon with a reflective surface” and “a plurality of substantially parallel metallic rods, inside the balloon” can perform the same function since both the instant Application and the patent connect the claimed “plurality of substantially parallel metallic rods” to the same “phase/power switching matrix”, which has the same characteristics.
Please see the table produced below for clarity.
Instant Application
U.S. Patent No. 10,978,808.
Claim 1: A reflector antenna, comprising: a spherical reflective surface; and a phased array line feed comprising: a plurality of substantially parallel metallic rods configured to receive or emit electromagnetic waves reflected off the spherical reflective surface, and a phase/power switching matrix electrically connected to the substantially parallel metallic rods.
Claim 1: A reflector antenna, comprising: a balloon with a reflective surface…; and a phased array line feed that emits or receives electromagnetic waves along the line of focus, the phased array line feed comprising: … a plurality of substantially parallel metallic rods, inside the balloon…; and a phase/power switching matrix, electrically connected to the substantially parallel metallic rods…
Claim 3: wherein the phase/power switching matrix controls the shape of the reflector antenna beam by adjusting a power difference between the substantially parallel metallic rods.
Claim 3: wherein the phase/power switching matrix steers the beam of the reflector antenna by adjusting the power difference between the substantially parallel metallic rods.
Claim 4: a plurality of substantially parallel metallic disks, wherein each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
Claim 1: a plurality of substantially parallel disks … substantially perpendicular to the substantially parallel disks.
Claim 4: wherein: the substantially parallel disks are metallic, and each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks to a vertex of the phased array line feed.
Claim 11: A method of making a reflector antenna having a wavelength of interest, the method comprising: providing a spherical reflective surface; and providing a phased array line feed by: providing a plurality of substantially parallel metallic rods configured to receive or emit electromagnetic waves reflected off the spherical reflective surface, and electrically connecting a phase/power switching matrix to the substantially parallel metallic rods.
Claim 13: A method of making a reflector antenna having a wavelength of interest, the method comprising: providing a balloon with a reflective surface …; and providing a phased array line feed that emits or receives electromagnetic waves along the line of focus by: providing 
Claim 13: wherein the phase/power switching matrix controls the shape of the reflector antenna beam by adjusting a power difference between the substantially parallel metallic rods.
Claim 15: wherein the phase/power switching matrix steers the beam of the reflector antenna by adjusting the power difference between the substantially parallel metallic rods.
Claim 14: providing a plurality of substantially parallel metallic disks, wherein each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
Claim 13: a plurality of substantially parallel disks … substantially perpendicular to the substantially parallel disks.
Claim 16: wherein: the substantially parallel disks are metallic, and each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks to a vertex of the phased array line feed.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 5-7, 9-10, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 5-7, 9-10, 14, 17-19 and 21-22 of prior U.S. Patent No. 10,978,808. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2006/0071872), in view of Lu et al. (“Dielectric Embedded ESPAR (DE-ESPAR) Antenna Array for Wireless Communications”; IEEE Transactions on Antennas and Propagation, Vol. 53, No. 8, August 2005).

Regarding claim 1, Gierow in figures 2a-2B and 17 discloses a reflector antenna, comprising: a spherical reflective surface (dish 18 as shown in figures 2); and a phased array line feed (log periodic array (LPA) antenna 110) comprising: a plurality of substantially parallel metallic rods (parallel wire antennas, see para. 51) configured to receive or emit electromagnetic waves reflected off the spherical reflective surface (see para. 52). 
Although Gierow teaches phased array antennas and a phase/power switching matrix (para. 43), Gierow does not explicitly teaches: “and a phase/power switching matrix electrically connected to the substantially parallel metallic rods”.
However, Lu in figures 1-5 teaches an antenna having a phase/power switching matrix (Fig. 1, 2, 4 and Section II, p. 2438-2439) electrically connected to the substantially parallel metallic rods (monopoles).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow reflector antenna to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Regarding claim 2, Gierow does not explicitly discloses: wherein the phase/power switching matrix steers a beam of the reflector antenna by adjusting a phase difference between the substantially parallel metallic rods.
Lu however, in figures 1-5 teaches an antenna wherein the phase/power switching matrix (beamforming control circuit) steers a beam of the reflector antenna by adjusting a phase difference (through the use of varactors and quarter wave microstrip lines) between the substantially parallel metallic rods (monopoles).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow reflector antenna to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Regarding claim 3, Gierow does not explicitly discloses: wherein the phase/power switching matrix controls the shape of the reflector antenna beam by adjusting a power difference between the substantially parallel metallic rods.
Lu however, in figures 1-5 teaches an antenna wherein the phase/power switching matrix (beam control circuit) controls the shape of the antenna beam by adjusting a power difference between the substantially parallel metallic rods. (See figures 6 and 8)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow reflector antenna to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Regarding claims 8 and 18, Gierow does not disclose: wherein the substantially parallel metallic rods are spaced apart at a base of the phased array line feed by a distance of approximately N/4 of a wavelength of interest of the reflector antenna; and N is an integer.
However, Lu in figures 1-5 teaches an antenna wherein the substantially parallel metallic rods (monopoles) are spaced apart at a base of the phased array line feed by a distance of approximately N/4 of a wavelength of interest of the antenna; and N is an integer. (See Introduction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to space apart the parallel metallic rods at a base of the phased array line feed by a distance of approximately N/4 of a wavelength of interest of the reflector antenna; and N is an integer, as taught by Lu in the reflector antenna of Gierow to form the claimed invention in order to reduce the line feed size. (Lu introduction)

Regarding claims 9 and 19, Gierow in figure 17c discloses a reflector antenna wherein distances between the substantially parallel metallic rods (wires) decrease from a base of the phased array line feed base to a vertex of the phased array line feed.

Regarding claim 11, Gierow in figures 2a-2B and 17 discloses a method of making a reflector antenna having a wavelength of interest, the method comprising: providing a spherical reflective surface (dish 18 as shown in figures 2); and providing a phased array line feed (log periodic array (LPA) antenna 110) by: providing a plurality of substantially parallel metallic rods (parallel wire antennas, see para. 50) configured to receive or emit electromagnetic waves reflected off the spherical reflective surface (see para. 52). 
Although Gierow teaches phased array antennas and a phase/power switching matrix (para. 43), Gierow does not explicitly teaches: “and electrically connecting a phase/power switching matrix to the substantially parallel metallic rods”.
However, Lu in figures 1-5 teaches an antenna having a phase/power switching matrix (Fig. 1, 2, 4 and Section II, p. 2438-2439) electrically connected to the substantially parallel metallic rods (monopoles).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow method to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Regarding claim 12, Gierow does not explicitly discloses: wherein the phase/power switching matrix steers a beam of the reflector antenna by adjusting a phase difference between the substantially parallel metallic rods.
Lu however, in figures 1-5 teaches an antenna wherein the phase/power switching matrix (beamforming control circuit) steers a beam of the reflector antenna by adjusting a phase difference (through the use of varactors and quarter wave microstrip lines) between the substantially parallel metallic rods (monopoles).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow reflector antenna to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Regarding claim 13, Gierow does not explicitly discloses: wherein the phase/power switching matrix controls the shape of the reflector antenna beam by adjusting a power difference between the substantially parallel metallic rods.
Lu however, in figures 1-5 teaches an antenna wherein the phase/power switching matrix (beam control circuit) controls the shape of the antenna beam by adjusting a power difference between the substantially parallel metallic rods. (See figures 6 and 8)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a phase/power switching matrix  according to Lu in the Gierow reflector antenna to form the claimed invention in order to allow simple electrically formed radiation with minimal power expense.  (Lu, section II)

Claims 4-5, 10, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow and Lu as applied to claims 1 and 11 above, and further in view of Love et al. (“Line source feed for a spherical reflector”, IEEE Transactions on Antennas and Propagation, Vol. 16, No. 1, 1968).

Regarding claim 4, Gierow and Lu do not disclose: a plurality of substantially parallel metallic disks, wherein each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
However, Love in figure 2 teaches a line source feed for a spherical reflector using a metallic rod (slotted guide), having a plurality of substantially parallel metallic disks, wherein the metallic rod extends from a base of the phased array line feed (feed source, see TE11 Mode guide section) through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
Even though, Love does not teach “substantially parallel metallic rods”, one of skill in the art would have replaced the slotted waveguide for parallel rods to reduce wall currents and reduce losses therefore meeting the four conditions/requirements listed in p. 133 for an optimized feed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a line source feed for a spherical reflector according to Love in the Gierow reflector antenna as modified above to form the claimed invention to form a series of radial transmission lines in which the disk spacing is slightly greater than lambda/2. In each of these radial lines ez propagates outward as a TEM mode with velocity c. On the other hand, e(theta) propagates as a higher mode with a velocity greater than c. If the radial length of line is correctly chosen, then e(theta) can be made to advance by exactly 90 degrees relative to ez so that at the boundary between the radial lines and free space, the two are exactly in time phase. The radial line structure thus acts as an external quarter-wave plate in the optical sense of the term. (Love p.134)

Regarding claim 5, Gierow and Lu do not disclose: wherein the substantially parallel metallic disks are spaced apart by a distance of approximately 1/2 of a wavelength of interest of the reflector antenna.
However, Love in figure 2 and p. 134 teaches a line source feed for a spherical reflector wherein the substantially parallel metallic disks are spaced apart by a distance of approximately 1/2 of a wavelength of interest of the reflector antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a line source feed for a spherical reflector according to Love in the Gierow reflector antenna as modified above to form the claimed invention to form a series of radial transmission lines in which the disk spacing is slightly greater than lambda/2. In each of these radial lines ez propagates outward as a TEM mode with velocity c. On the other hand, e(theta) propagates as a higher mode with a velocity greater than c. If the radial length of line is correctly chosen, then e(theta) can be made to advance by exactly 90 degrees relative to ez so that at the boundary between the radial lines and free space, the two are exactly in time phase. The radial line structure thus acts as an external quarter-wave plate in the optical sense of the term. (Love p.134)

Regarding claims 10 and 20, Gierow as modified does not disclose: wherein the phased array line feed has a length of approximately 12 percent of the diameter of the reflector antenna.
However, Love in figure 2 and page 133 teaches a line source feed for a spherical reflector wherein the phased array line feed has a length of approximately 12 percent of the diameter of the reflector antenna. (42 lambda per Arecibo standards)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a line source feed for a spherical reflector according to Love in the Gierow reflector antenna as modified above to form the claimed so that each section can be long enough so that its external fields can be expressed as a combination of TM and TE wave functions. (Love p.133)

Regarding claim 14, Gierow and Lu do not disclose: providing a plurality of substantially parallel metallic disks, wherein each of the substantially parallel metallic rods extends from a base of the phased array line feed through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
However, Love in figure 2 teaches a line source feed for a spherical reflector using a metallic rod (slotted guide), having a plurality of substantially parallel metallic disks, wherein the metallic rod extends from a base of the phased array line feed (feed source, see TE11 Mode guide section) through the substantially parallel metallic disks substantially perpendicular to the substantially parallel metallic disks to a vertex of the phased array line feed.
Even though, Love does not teach “substantially parallel metallic rods”, one of skill in the art would have replaced the slotted waveguide for parallel rods to reduce wall currents and reduce losses therefore meeting the four conditions/requirements listed in p. 133 for an optimized feed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a line source feed for a spherical reflector according to Love in the Gierow reflector antenna as modified above to form the claimed invention to form a series of radial transmission lines in which the disk spacing is slightly greater than lambda/2. In each of these radial lines ez propagates outward as a TEM mode with velocity c. On the other hand, e(theta) propagates as a higher mode with a velocity greater than c. If the radial length of line is correctly chosen, then e(theta) can be made to advance by exactly 90 degrees relative to ez so that at the boundary between the radial lines and free space, the two are exactly in time phase. The radial line structure thus acts as an external quarter-wave plate in the optical sense of the term. (Love p.134)

Regarding claim 15, Gierow and Lu do not disclose: wherein the substantially parallel metallic disks are spaced apart by a distance of approximately 1/2 of a wavelength of interest of the reflector antenna.
However, Love in figure 2 and p. 134 teaches a line source feed for a spherical reflector wherein the substantially parallel metallic disks are spaced apart by a distance of approximately 1/2 of a wavelength of interest of the reflector antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a line source feed for a spherical reflector according to Love in the Gierow method as modified above, to form the claimed invention to form a series of radial transmission lines in which the disk spacing is slightly greater than lambda/2. In each of these radial lines ez propagates outward as a TEM mode with velocity c. On the other hand, e(theta) propagates as a higher mode with a velocity greater than c. If the radial length of line is correctly chosen, then e(theta) can be made to advance by exactly 90 degrees relative to ez so that at the boundary between the radial lines and free space, the two are exactly in time phase. The radial line structure thus acts as an external quarter-wave plate in the optical sense of the term. (Love p.134)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow, Lu and Love, as applied to claims 4 and 14 above, and further in view of Culkin et al. (US 2012/0133549).

Regarding claims 7 and 17, Gierow as modified above does not disclose: wherein diameters of the substantially parallel metallic disks decrease from a maximum at the base of the phased array line feed to a minimum at the vertex of the phased array line feed.
However, Culkin in figure 3 teaches an antenna wherein diameters of the substantially parallel metallic disks (concentric disks 14) decrease from a maximum at the base of the phased array line feed to a minimum at the vertex of the phased array line feed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the decreasing diameters of the substantially parallel metallic disks decrease from a maximum at the base of the phased array line feed to a minimum at the vertex of the phased array line feed, according to Culkin in the reflector antenna of Gierow as modified above to form the claimed invention in order to achieve an tilt angle with respect to the horizon of the line feed for steering a beam. (Culkin para. 34)

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record alone or in combination do not teach “wherein distances between the substantially parallel metallic disks decrease from a maximum at the base of the phased array line feed to a minimum at the vertex of the phased array line feed”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845